Title: To Benjamin Franklin from Jean-François de Marcorelle, Baron d’Escale, 1 January 1781
From: Marcorelle, Jean-François de, baron d’Escale
To: Franklin, Benjamin


Monsieur
a Narbonne le 1er Janvier 1781
De tous les avantages que me procure le titre de Correspondant de Lacademie Royale des Siencez de paris un des plus précieux et d’avoir L’honneur, Lorsque je Suis dans la capitale, de vous voir aux assem-blees de cette compagnie, d’admirer Luniversalité de vos Connoissances, letendue de vos Lumieres, la Superiorité de vos talentz, votre merite et vos vertus. Il y a longtems que je desirois de leur rendre un homage public; j’en recherchois Locasion; elle s’est pressentée et je l’ai Saisie avec empressement. Recevant de divers Endroits des nouvelles Sientiffiques et politiques je les redige pour les communiquer aux habitants de Cette contrée et j’en forme un bulletin qui paroit deux fois chaque Semaine. Permetés Monsieur que je vous adresse celui qui vient detre publié. Je Serois bien content Si vous Leties vous meme de La maniere dont Vous y etes peint et quelle peut vous engager a macorder votre estime et vos bontés. Je ferai toute ma vie Les plus grands effortz pour m’en rendre digne. Ces Effortz ne peuvent etre egalés que par les vœux que je forme sans cesse pour La conservation de vos jourz et pour votre parfait Bonheur. Que je Serois flatté Si vous daignies Les accuillir d’aussi bon cœur que je vous Les offre et Les regarder comme des Surs garands et des fideles interpretes de mes Sentiments respectueux.
Je Suis avec un profond respect Monsieur Votre trés humble Et trés obeissant Serviteur
MARCORELLE
Mr franklin
